Exhibit 10.4

 

THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION.  If you are in
any doubt as to the contents of this letter, you are recommended to seek your
own financial advice immediately from your stockbroker, solicitor, accountant or
other independent financial adviser who, if you are taking advice in the United
Kingdom, is duly authorised pursuant to the Financial Services and Markets Act
2000 or from an appropriately authorised independent financial adviser if you
are taking advice in a territory outside the United Kingdom.

 

The distribution of this document in jurisdictions other than the United Kingdom
may be restricted by the laws of those jurisdictions and therefore persons into
whose possession this document comes should inform themselves about and observe
any such restrictions.  Failure to comply with any such restrictions may
constitute a violation of the securities laws of any such jurisdiction.

 

lastminute.com plc

 

Registered in England Number 3852152

 

Registered Office: 39 Victoria Street, London SW1H 0EE

 

21 June 2005

 

To holders of awards granted under the lastminute.com plc Long Term Incentive
Plan (“the LTIP”) and participants in the lastminute.com Annual Share Bonus Plan
( the “Annual Share Bonus Plan”)

 

Dear Colleague

 

Recommended Acquisition of lastminute.com plc (“lastminute.com”) by Travelocity
Europe Limited (“Travelocity Europe”), a wholly owned subsidiary of Sabre, Inc.
( “Sabre”).

 

You will already have received letter(s) in relation to any options you hold
under the lastminute.com Executive Share Option Schemes and the lastminute.com
Sharesave Scheme in relation to how the proposed acquisition of lastminute.com
by Travelocity Europe, which was announced on 12 May 2005, will affect any
option(s) you hold. Full details of the proposed acquisition are set out in the
Scheme of Arrangement document (the “Scheme Document”) which was sent to
lastminute.com Shareholders, and which is also being sent to you for your
information.

 

I am now writing to you with details of how the proposed acquisition will affect
the conditional shares awarded to you under the LTIP in 2004 and/or 2005 ( the
“LTIP Award”). The letter also confirms the position in relation to the Annual
Share Bonus Plan.

 

Scheme of Arrangement

 

The proposed acquisition is to be effected under a Scheme of Arrangement which
is being put to lastminute.com Shareholders for approval on 29 June 2005 and to
the Court for approval on or about 19 July 2005.  You should note that all the
dates stated in this letter are subject to change. Assuming the Scheme of
Arrangement is approved, all lastminute.com Shares will be automatically
cancelled and the holders of lastminute.com Shares will receive a cash payment
on the following basis:

 

for each lastminute.com Share

 

165 pence in cash

 

Further details on the Scheme of Arrangement are set out in the Scheme Document.

 

Effect on your LTIP Award(s)

 

Under the rules of the LTIP the conditional shares awarded to you in 2004 and
2005 may be released to you on a change of ownership.  However, the number of
shares which may be released will primarily be dependent upon the Company’s
relative total shareholder performance (“TSR”) against a

 

1

--------------------------------------------------------------------------------


 

comparator group from the date of grant to the change of ownership and in
addition the Company must also take into account the amount of time elapsed
since the date of grant.

 

For the performance condition to be satisfied, the Company’s relative TSR must
be at the median of the comparator group and the better the Company’s
performance the more shares that can potentially be released.  The release
schedule is set out in the Performance Schedule you received with your award
documentation and is explained in more detail in the booklet.

 

Unfortunately for LTIP Awards granted in 2004, the Company’s comparative TSR
performance from the date of grant to the present (based on an indicative
calculation) is below the median.  The Company has agreed with Sabre that these
awards will lapse and Sabre will award you a new grant in replacement over
shares in Sabre under and subject to the Sabre Holdings 2005 Amended and
Restated Long-Term Incentive Plan.  The new Sabre share awards will be of an
equivalent grant value and also have performance conditions attached, which are
still to be confirmed.  Provided these performance conditions are met (to year
end 2007) the awards will be released in January 2008; if the performance
conditions are not met the awards will be released 5 years from the original
date of grant for your 2004 LTIP Award (4 March 2009).  Please note that you
will receive a separate letter confirming the Company’s TSR performance up to
the date of the change of ownership and details of your new Sabre share award in
due course.

 

For LTIP Awards granted in 2005, the Company’s TSR performance from the date of
award to the present (based on an indicative calculation) is such that the
Company is ranked at the upper quartile which means that based on performance
alone all the shares awarded to you could potentially be released.  However in
determining the actual number of shares that will be released to you under the
LTIP rules, the Company must also take into account the amount of time which has
elapsed since the date of grant to the change of ownership in comparison to the
total holding period since the date of grant of the LTIP Award. Assuming the
performance conditions are met, the Company has agreed that 9/36ths (25%) of the
total number of shares awarded to you will be released to you when the change of
ownership occurs.

 

Please note that you will receive a separate letter confirming the Company’s TSR
performance up to the date of the change of ownership and the actual number of
shares to be released.  When the shares are released to you they will be
compulsorily acquired by Travelocity Europe under the Company’s amended Articles
of Association and you will then receive the scheme consideration of 165p per
lastminute.com Share less any relevant deductions for income tax, social
security or other withholdings.

 

The Company has agreed with Sabre that the balance, 27/36ths (75%), of the
shares comprising your original 2005 LTIP Award will lapse and Sabre will award
you a new grant in replacement over shares in Sabre under and subject to the
rules of the Sabre Holdings 2005 Amended and Restated Long-Term Incentive Plan. 
The new Sabre share awards will also have performance conditions attached (these
are to be confirmed).  The new Sabre share awards will be of an equivalent grant
value and also have performance conditions attached, which are still to be
confirmed.  Provided these performance conditions are met (to year end 2008) the
awards will be released in January 2009); if the performance conditions are not
met the awards will be released 5 years from the original date of grant for your
2005 LTIP Award (17 February 2010).  Please note that you will receive a
separate letter confirming the Company’s TSR performance up to the date of the
change of ownership and details of your new Sabre share award in due course.

 

Annual Share Bonus Plan

 

You currently participate in the Annual Share Bonus Plan under which half of any
bonus earned was due to be paid in cash and half in shares.  The extent to which
any bonus is paid will obviously be determined when the financial results of the
existing lastminute.com group are known after the end of the current financial
year. The Company has agreed with Sabre for this financial year that, to the
extent that the existing lastminute.com bonus targets are met, any bonus earned
will be paid fully in cash.

 

2

--------------------------------------------------------------------------------


 

Action to be Taken

 

There is no action to be taken by yourself in relation to your LTIP Awards. We
will write to you again shortly after completion of the acquisition, which is
expected to be on 20 July 2005, with full details of the amount that you will
receive in relation to your 2005 LTIP Award and the replacement LTIP Award(s)
that you will be granted.

 

Further Information

 

If you have any queries in relation to this letter or how your LTIP Awards are
affected, you should contact myself or Simon Watkins.

 

 

 

Yours sincerely

 

 

 

 

/s/ Liane Hornsey

 

 

Liane Hornsey

 

 

Group HR Director

 

 

3

--------------------------------------------------------------------------------


 

NOTES:

 

(a)                               A copy of the rules of the LTIP is available
for inspection at lastminute.com’s registered office at 39 Victoria Street,
London, SW1H 0EE during usual business hours (or upon request to the Company
Secretary).

 

(b)                               The lastminute.com Directors accept
responsibility for the information contained in this letter.  To the best of the
knowledge and belief of the lastminute.com Directors (who have taken all
reasonable care to ensure that such is the case), the information contained in
this letter for which they are responsible is in accordance with the facts and
does not omit anything likely to affect the import of such information.

 

(c)                                Accidental omission to despatch this letter
to, or any failure to receive the same by any person to whom this letter should
be sent, shall not invalidate the matters referred to in this letter in any way.

 

(f)                                   In the event of any conflict between this
letter and the rules of the LTIP and current legislation, the rules of the LTIP
and current legislation take precedence.

 

4

--------------------------------------------------------------------------------